Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made this 9th day of January, 2012 by
and between Discovery Communications, LLC (“Company”) and Andrew Warren
(“Executive”).

As a condition to and in consideration of the mutual promises and covenants set
forth in this Agreement, Company hereby offers Executive and Executive hereby
accepts employment upon the terms and conditions set forth herein.

 

I. DUTIES, ACCEPTANCE, LOCATION

 

  A. Company hereby employs Executive to render exclusive and full-time services
as Chief Financial Officer, upon the terms and conditions set forth herein.
Executive’s duties shall be consistent with his title and as otherwise directed
by Company. Executive’s primary office location shall be Company’s corporate
headquarters in Silver Spring, Maryland. Company shall provide Executive with
suitable office space in both the Maryland headquarters and, for the period from
Executive’s date of hire until August 31, 2013, suitable office space at the
Company’s offices in New York. If Company deems it necessary, subject to Section
IV(D)(1)(b) hereof, Company may change the location where Executive works.

 

  B. Executive shall report to the Chief Executive Officer of Company. Company
reserves the right to change the individual and/or position to whom/which
Executive reports, except the Executive shall not report to a level lower than
the Chief Executive Officer.

 

  C. Executive hereby accepts such employment and agrees to render the services
described above. Throughout his employment with Company, Executive agrees to
serve Company faithfully and to the best of his ability, and to devote his full
business time and energy to perform the duties arising under this Agreement in a
professional manner that does not discredit, but furthers the interests of
Company.

 

II. TERM OF EMPLOYMENT

 

  A. Subject to Section IV, Executive’s term of employment shall be three
(3) years beginning on March 26, 2012 and ending on the third anniversary of
that date (“Term of Employment”).



--------------------------------------------------------------------------------

  B. Company shall have the option to enter negotiations with Executive to renew
this Agreement with Executive for an additional term. If Company wishes to
exercise its option to enter negotiations with Executive to renew this
Agreement, it will give Executive written notice of its intent to enter such
negotiations to renew not later than 270 days prior to the end of the Term of
Employment. The Term of Employment may not, however, be extended unless by
mutual agreement of the Company and Executive as to all of the material terms
and conditions of the extension. In the event the parties do not enter into an
agreement to extend this Agreement for an additional term, this Agreement shall
expire and the Term of Employment shall end on the third anniversary of
Executive’s first day of employment; provided, however, that if the Company
elects not to renew this Agreement, Executive shall be eligible for a severance
payment pursuant to Section IV(D)(2) herein. If Company offers to renew this
Agreement, but the parties are unable to agree on final terms, and Executive
terminates employment at the end of the Term of Employment, Executive will be
eligible for a Noncompetition Payment (as defined by, and in accordance with,
Sections VI (G) and IV(D)(2), below).

 

III. COMPENSATION

 

  A. Base Salary. Company agrees to provide Executive with an annual base salary
of NINE HUNDRED THOUSAND DOLLARS ($900,000). Beginning effective the first day
of the Term of Employment, this sum will be paid over the course of twelve
months, in increments paid on regular Company paydays, less such sums as the law
requires Company to deduct or withhold. Executive’s future salary increases will
be reviewed and decided in accordance with Company’s standard practices and
procedures, except that Executive shall not be eligible for a further merit
increase in the March 2012 merit increase review.

 

  B. Bonus/Incentive Payment. In addition to the base salary paid to Executive
pursuant to Section III(A), Executive shall be eligible for an annual incentive
payment target of one hundred percent (100%) of his base salary. The portion of
the incentive payment to be received by Executive will be determined in
accordance with Company’s applicable incentive or bonus plan in effect at that
time (e.g., subject to reduction for Company under-performance and increase for
Company over-performance) and will be paid in the accordance with the applicable
incentive or bonus plan.

 

  C. Benefits. Executive shall be entitled to participate in and to receive any
and all benefits generally available to executives at Executive’s level in the
company in accordance with the terms and conditions of the applicable plan or
arrangement.

 

2



--------------------------------------------------------------------------------

  D. Equity Program. Executive will be recommended for awards of nonqualified
stock options (“Stock Options”) and restricted stock units (“RSUs”) under the
Discovery Communications, Inc. 2005 Incentive Plan (the “Stock Plan”), during
the first 60 days after Executive’s first day of employment. The award shall be
subject to approval by the Equity Compensation Subcommittee of the Compensation
Committee and made in two tranches: an award of Stock Options with a target
value of ONE MILLION DOLLARS ($1,000,000), and an award of RSUs with a target
value of ONE MILLION DOLLARS ($1,000,000). The number of units for the RSUs will
be calculated by dividing the target value by the closing price of Discovery
Series A common stock on the day before the date of grant, and the number of
Stock Options using the Black-Scholes value as of the last trading day of the
month prior to date of grant. The terms of the grant are subject to the terms of
the Stock Plan and implementing award agreements. Beginning in 2013, Executive
shall be considered for annual equity awards under the Company’s standard
process for similarly-situated senior executives. Notwithstanding the foregoing,
in the event that the Company reasonably concludes that Executive has not moved
his primary residence to the Washington, DC metropolitan area on or before
September 1, 2013, Executive shall not be entitled to be considered for an
equity award in 2014.

 

  E. Relocation. Executive shall receive and be afforded relocation benefits in
accordance with Discovery’s relocation policy, as the same may be modified from
time to time. Discovery shall authorize relocation effective January 1, 2013. In
addition to the benefits available under the relocation policy, Company shall
provide Executive with the transition benefits reflected on Exhibit A to this
Agreement.

 

IV. TERMINATION OF EMPLOYMENT AND AGREEMENT

 

  A. Death. If Executive should die during the Term of Employment, this
Agreement will terminate. No further amounts or benefits shall be payable except
earned but unpaid base salary and those benefits that may vest in accordance
with the controlling documents for other relevant Company benefits programs,
which shall be paid in accordance with the terms of such other Company benefit
programs, including the terms governing the time and manner of payment.

 

  B.

Inability To Perform Duties. If, during the Term of Employment, Executive should
become physically or mentally disabled, such that he is unable to perform his
duties under Sections I (A) and (C) hereof for (i) a period of six
(6) consecutive months or (ii) for shorter periods that add up to six (6) months
in any eight (8)-month period, by written notice to

 

3



--------------------------------------------------------------------------------

  the Executive, Company may terminate this Agreement. Notwithstanding the
foregoing, Executive’s employment shall terminate upon Executive incurring a
“separation from service” under the medical leave rules of Section 409A. In that
case, no further amounts or benefits shall be payable to Executive, except that
until (i) he is no longer disabled or (ii) he becomes 65 years old — whichever
happens first — Executive may be entitled to receive continued coverage under
the relevant medical or disability plans to the extent permitted by such plans
and to the extent such benefits continue to be provided to the Company
executives at Executive’s level in the Company generally, provided that in the
case of any continued coverage under one or more of Company’s medical plans, if
Company determines that the provision of continued medical coverage at Company’s
sole or partial expense may result in Federal taxation of the benefit provided
thereunder to Executive or his dependents, or in other penalties applied to the
Company, then Executive shall be obligated to pay the full monthly COBRA or
similar premium for such coverage.

 

  C. Termination For Cause.

 

  1. Company may terminate Executive’s employment and this Agreement for Cause
by written notice. Cause shall mean under this paragraph: (i) the conviction of,
or nolo contendere or guilty plea, to a felony (whether any right to appeal has
been or may be exercised); (ii) conduct constituting embezzlement, material
misappropriation or fraud, whether or not related to Executive’s employment with
the Company; (iii) conduct constituting a financial crime, material act of
dishonesty or conduct in violation of Company’s Code of Business Conduct and
Ethics; (iv) improper conduct substantially prejudicial to the Company’s
business; (v) willful unauthorized disclosure or use of Company confidential
information; (vi) material improper destruction of Company property; or
(vii) willful misconduct in connection with the performance of Executive’s
duties.

 

  2. In the event that Executive materially neglects his duties under Sections
I(A) or (C) hereof or engages in other conduct that constitutes a breach by
Executive of this Agreement (collectively “Breach”), Company shall so notify
Executive in writing. Executive will be afforded a one-time-only opportunity to
cure the noted Breach within ten (10) days from receipt of this notice. If no
cure is achieved within this time, or if Executive engages in the same Breach a
second time after once having been given the opportunity to cure, Company may
terminate this Agreement by written notice to Executive.

 

4



--------------------------------------------------------------------------------

  3. Any termination of employment pursuant to Sections IV(C)(1) or Section
IV(C)(2) hereof shall be considered a termination of Executive’s employment “For
Cause” (or for “Cause”) and upon such termination, Executive shall only be
entitled to receive any amounts or benefits hereunder that have been earned or
vested at the time of such termination in accordance with the terms of the
applicable governing Company plan(s), (including the provisions of such plan(s)
governing the time and manner of payment), and/or as may be required by law.
“Cause” as used any such Company plan shall be deemed to mean solely the
commission of the acts described in Sections IV(C)(1) or Section IV(C)(2) hereof
(after giving effect to the cure opportunity described therein).

 

  D. Termination Of Agreement By Executive for Good Reason/Termination of
Agreement by Company Not For Cause.

 

  1. Company may terminate Executive’s employment and this Agreement not for
Cause (as “cause” is defined above), and Executive may terminate his employment
and this Agreement for “good reason” as defined herein. “Good Reason” for
purposes of this Agreement shall only mean the occurrence of any of the
following events without Executive’s consent: (a) a material reduction in
Executive’s duties or responsibilities; or (b) Company’s material change in the
location of the Company office where Executive works (i.e., relocation to a
location outside the Washington, DC metropolitan area), provided however, that
Executive must provide the Company with written notice of the existence of the
change constituting Good Reason within sixty (60) days of any such event having
occurred, and allow the Company thirty (30) days to cure the same. If Company so
cures the change, Executive shall not have a basis for terminating his/her
employment for Good Reason with respect to such cured change. In addition, in
the event a change occurs that triggers Executive’s right to terminate this
Agreement for Good Reason, Executive must exercise his right in writing to
terminate this Agreement for Good Reason within ninety (90) days of the
effective date of the applicable change or upon the change becoming known to him
or such right shall be deemed waived.

 

  2. If Company terminates Executive’s employment and this Agreement not for
Cause, or if Executive terminates his employment and this Agreement for Good
Reason then the following payments (“Severance Payment”) will be made:

(a) Subject to paragraph 3 immediately below, on the Release Deadline (as
defined below), Company will commence to pay Executive Executive’s annual base
salary for the longer of (i) the balance of the Term of Employment,
(ii) fifty-two (52) weeks, or (iii) the number of weeks of severance to which
the Executive would have been entitled had the Company’s then-current redundancy
severance plan applied to Executive’s termination (the “Base Salary
Continuation”). In the event the period of Base Salary Continuation is
calculated under Section 2(a)(ii) or 2(a)(iii) of this paragraph and the Company
relieves the Executive of all of Executive’s work responsibilities for some
period of time prior to the effective date of Executive’s termination of
employment, this period of “garden leave” shall be offset against the number of
weeks of Base Salary Continuation. Notwithstanding the foregoing, the Base
Salary Continuation may in no event be less than thirteen (13) weeks.

 

5



--------------------------------------------------------------------------------

The Base Salary Continuation shall be paid in substantially equal increments on
regular Company paydays, less required deductions and withholdings, until the
balance is paid in full.

(b) Executive will be paid (i) the prorated portion of his bonus under Company’s
incentive or bonus plan for the year in which the termination occurs (the
“Prorated Bonus”), and (ii) an additional bonus amount equal to Executive’s
unprorated annual bonus, at target. The bonus/incentive payment portion of the
Severance Payment will be paid in the year following the calendar year in which
the termination occurs on the date that Company pays bonuses/incentive payments
to its other executives at Executive’s level in the Company (on or before
March 15 of the calendar year following the year of termination), and the
Prorated Bonus shall be subject to satisfying the performance conditions of the
bonus/incentive plan and the terms and conditions of the actual bonus/incentive
plan in effect at the time.

 

  3. No Severance Payment will be made if Executive fails to sign a release in
the form attached hereto. Such release must be executed and become effective
within the sixty (60) calendar day period following the date of Executive’s
“separation from service” within the meaning of Section 409A (the last day of
such period being the “Release Deadline”). No Severance Payment will be made if
Executive violates the provisions of Section VI hereof, in which case all
Severance Payment shall cease, and those already made shall be forfeited.

 

6



--------------------------------------------------------------------------------

  4. Company agrees that if, at the time Executive is Terminated not For Cause,
or Executive terminates his employment for Good Reason, Company has a standard
severance policy in effect that would be applicable in the absence of this
Agreement (i.e., applicable to the circumstances surrounding the termination)
and that would result in Executive’s receiving a sum greater than this Severance
Payment, Executive will receive whichever is the greater of these two payments;
provided, that if (i) the standard severance policy would provide for a sum
greater than the Severance Payment, and (ii) the payment schedule under the
Severance Policy is different from the payment schedules for the Severance
Payment and would result in an impermissible acceleration or delay in payment in
violation of the time and manner of payment requirements of Section 409A, then
the payment schedule provided in the Company’s standard severance policy shall
only apply to the portion of the amount payable under the standard severance
policy that exceeds the Severance Payment.

 

  5. If Executive terminates this Agreement before the Term of Employment has
expired for a reason other than those stated in Section IV(D)(1) hereof, it will
be deemed a material breach of this Agreement. Executive agrees that, in that
event, in addition to any other rights and remedies which Company may have as a
result of such breach, he will forfeit all right and obligations to be
compensated for any remaining portion of his annualized base salary, Severance
Payment, bonus/incentive payment that may otherwise be due under this Agreement,
pursuant to other Company plans or policies, or otherwise, except as may be
required by law.

 

  E.

Right To Offset. In the event that Executive secures employment or any
consulting or contractor or business arrangement for services he performs during
the period that any payment from Company is continuing under Section IV(D)
hereof, Executive shall have the obligation to timely notify Company of the
source and amount of payment (“Offset Income”). Company shall have the right to
reduce the amounts it would otherwise have to pay Executive by the Offset
Income. Executive acknowledges and agrees that any deferred compensation for his
services from another source that are performed while receiving Severance
Payment from Company, will be treated as Offset Income (regardless of when
Executive chooses to receive such compensation). In addition, to the extent that
Executive’s compensation arrangement for the services include elements that are
required to be paid later in the term of the arrangement (e.g., bonus or other
payments that are earned in full

 

7



--------------------------------------------------------------------------------

  or part based on performance or service requirements for the period during
which the Severance Payment is made), the Company may calculate the Offset
Income by annualizing or by using any other reasonable methodology to attribute
the later payments to the applicable period of the Severance Payment. Executive
agrees to provide Company with information sufficient to determine the
calculation of the Offset Income, including compensation excerpts of any
employment agreement or other contract for services, Form W-2s, and any other
documentation that the Company reasonably may require, and that failure timely
to provide notice to the Company of Offset Income or to respond to inquiries
from Company regarding any such Offset Income shall be deemed a material breach
of this Agreement. Executive also agrees that Company shall have the right to
inquire of third party individuals and entities regarding potential Offset
Income and to inform such parties of Company’s right of offset under this
Agreement with Executive. Accordingly, Executive agrees that no further
Severance Payment from Company will be made until or unless this breach is cured
and that all payments from Company already made to Executive, during the time he
failed to disclose his Offset Income, shall be forfeited and must be returned to
Company upon its demand. Any offsets made by the Company pursuant to this
Section IV(E) shall be made at the same time and in the same amount as a
Severance Payment amount is otherwise payable (applying the Offset Income to the
Company’s payments in the order each are paid) so as not to accelerate or delay
the payment of any Severance Payment installment. Furthermore, in the event that
Executive provides Competitive Services during the first six months after the
expiration of the Restricted Period (both as defined in Section VI), and fails
to obtain the Company’s prior written consent to do so, Executive shall not be
entitled to any Severance Payment during any period of such six-month period in
which he is providing Competitive Services.

 

  F. Mitigation. In the event of termination of employment pursuant to Section
IV(D) herein, and during the period that any payment from Company is continuing
or due under Section IV(D), Executive shall be under a continuing obligation to
seek other employment, including taking all reasonable steps to identify and
apply for any comparable, available jobs for which Executive is qualified. At
the Company’s request, Executive may be required to furnish to the Company proof
that Executive has engaged in efforts consistent with this paragraph, and
Executive agrees to comply with any such request. Executive further agrees that
the Company may follow-up with reasonable inquiries to third parties to confirm
Executive’s mitigation efforts. Should the Company determine in good faith that
Executive failed to take reasonable steps to secure alternative employment
consistent with this paragraph, the Company shall be entitled to cease any
payments due to Executive pursuant to Section IV(D)(2).

 

8



--------------------------------------------------------------------------------

V. CONFIDENTIAL INFORMATION

 

  A. Executive acknowledges his fiduciary duty to Company. As a condition of
employment, Executive agrees to protect and hold in a fiduciary capacity for the
benefit of Company all confidential information, knowledge or data, including
the terms of this Agreement and, without limitation, all trade secrets relating
to Company or any of its subsidiaries, and their respective businesses,
(i) obtained by the Executive during his employment by Company or otherwise and
(ii) that is not otherwise publicly known (other than by reason of an
unauthorized act by the Executive). After termination of the Executive’s
employment with Company, Executive shall not communicate or divulge any such
information, knowledge or data to anyone other than Company and those designated
by it, without the prior written consent of Company.

 

  B. In the event that Executive is compelled, pursuant to a subpoena or other
order of a court or other body having jurisdiction over such matter, to produce
any information relevant to Company, whether confidential or not, Executive
agrees to provide Company with written notice of this subpoena or order so that
Company may timely move to quash if appropriate.

 

  C. Executive also agrees to cooperate with Company in any legal action for
which his participation is needed. Company agrees to try to schedule all such
meetings so that they do not unduly interfere with Executive’s pursuits after he
is no longer in Company’s employ.

 

VI. RESTRICTIVE COVENANTS

 

  A.

Executive covenants that during his employment with Company and, for a period of
twelve (12) months after the conclusion of Executive’s employment with Company
(the “Restricted Period”), he will not, directly or indirectly, on his own
behalf or on behalf of any entity or individual, engage in the following
activities within the Restricted Territory: (a) become or provide services as an
officer, employee, director, agent, representative, associate or consultant or
have a proprietary interest in any entity that is primarily engaged in
non-fiction television programming services, or (b) in any way provide services
to any entity or individual in which Executive’s primary responsibilities relate
to non-fiction television programming services (“Competitive Services”). The
Restricted Territory is the United States and any other country for which the
Executive had management responsibility (e.g., supervised employees located in
that country or was involved in business or programming operations in that
country) at any time during the three (3) years prior to the Executive’s
separation from employment. This provision shall not prevent Executive from
owning stock in any publicly-traded

 

9



--------------------------------------------------------------------------------

  company. Executive agrees that this Section VI (A) is a material part of this
Agreement, breach of which will cause Company irreparable harm and damages, the
loss of which cannot be adequately compensated at law. In the event that the
provisions of this paragraph should ever be deemed to exceed the limitations
permitted by applicable laws, Executive and Company agree that such provisions
shall be reformed to the maximum limitations permitted by the applicable laws.
In the event that the Executive is placed on “garden leave” pursuant to Section
IV (D) prior to separation and the period of Base Salary Continuation is less
than twelve months, the Restricted Period shall be twelve months or the period
of Base Salary Continuation, whichever is shorter.

 

  B. If Executive wishes to pursue Competitive Services during the Restricted
Period and to obtain the written consent of the Company before doing so,
Executive may request consent from the Company by providing written evidence,
including assurances from Executive and his potential employer, that the
fulfillment of Executive’s duties in such proposed work or activity would not
involve any use, disclosure, or reliance upon the confidential information or
trade secrets of the Company.

 

  C. During his employment and for a period of twelve (12) months following the
conclusion of Executive’s employment with Company, Executive covenants that he
will not directly or indirectly solicit, recruit, interfere with otherwise
attempt to entice, any employees of Company or its subsidiary and affiliated
companies to leave their employment.

 

  D. During his employment and for a twelve (12) month period following the
conclusion of Executive’s employment with Company, Executive covenants that he
will not directly or indirectly solicit, recruit, interfere with or otherwise
attempt to entice, solicit, induce or encourage any vendor, producer,
independent contractor, or business partner to terminate its business
relationship with Company or its subsidiary and affiliated companies.

 

  E. During the period Executive is employed by Company, Executive covenants and
agrees not to engage in any other business activities whatsoever, or to directly
or indirectly render services of a business, commercial or professional nature
to any other business entity or organization, regardless of whether Executive is
compensated for these services. The only exception to this provision is if
Executive obtains the prior written consent of Company’s President and Chief
Executive Officer.

 

  F.

Throughout the period that Executive is an employee of Company, Executive agrees
to disclose to Company any direct investments (i.e., an investment in which
Executive has made the decision to invest in a particular company) he has in a
company that is Company’s Competitor or that Company is doing business with
during the Term of Employment

 

10



--------------------------------------------------------------------------------

  (“Company”), if such direct investments result in Executive or Executive’s
immediate family members, and/or a trust established by Executive or Executive’s
immediate family members, owning five percent or more of such a Competitor or
Company. This Section VI(F) shall not prohibit Executive, however, from making
passive investments (i.e., where Executive does not make the decision to invest
in a particular company, even if those mutual funds, in turn, invest in such a
Competitor or Company). Regardless of the nature of Executive’s investments,
Executive herein agrees that his investments may not materially interfere with
Executive’s obligations and ability to provide services under this Agreement.

 

  G. If Company offers to renew this Agreement, Executive declines such renewal
offer from the Company, and Executive terminates employment at the end of the
Term of Employment, Executive will be eligible for a Noncompetition Payment.
Provided that Executive signs a release in the form attached hereto, and such
release is executed and becomes effective on or before the Release Deadline (as
defined in Section IV(D)(2)), on the Release Deadline, Company will commence to
pay Executive an amount equal to 50% of Executive’s annual base salary for the
Restricted Period. The Noncompetition Payment shall be paid in substantially
equal increments on regular Company paydays, less required deductions and
withholdings, until the balance is paid in full, provided that Executive
complies with the provisions of this Section VI.

 

  H. In the event that Executive violates any provision of this Section VI, in
addition to any injunctive relief and damages to which Executive acknowledges
Company would be entitled, all Severance Payment or Noncompetition Payment to
Executive, if any, shall cease, and those already made will be forfeited.

 

VII. ARBITRATION

 

  A. Submission To Arbitration. Company and Executive agree to submit to
arbitration all claims, disputes, issues or controversies between Company and
Executive or between Executive and other employees of Company or its
subsidiaries or affiliates (collectively “Claims”) directly or indirectly
relating to or arising out of Executive’s employment with Company or the
termination of such employment including, but not limited to Claims under Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
the Age Discrimination in Employment Act of 1967, the Americans With
Disabilities Act of 1990, Section 1981 of the Civil Rights Act of 1966, as
amended, the Family Medical Leave Act, the Employee Retirement Income Security
Act, any Claim arising out of this Agreement, and any similar federal, state or
local law, statute, regulation or common law doctrine.

 

11



--------------------------------------------------------------------------------

  B. Use Of AAA. Choice of Law. All Claims for arbitration shall be presented to
the American Arbitration Association (“AAA”) in accordance with its applicable
rules. The arbitrator(s) shall be directed to apply the substantive law of
federal and state courts sitting in Maryland, without regard to conflict of law
principles. Any arbitration, pursuant to this Agreement, shall be deemed an
arbitration proceeding subject to the Federal Arbitration Act.

 

  C. Binding Effect. Arbitration will be binding and will afford parties the
same options for damage awards as would be available in court. Executive and
Company agree that discovery will be allowed and all discovery disputes will be
decided exclusively by arbitration.

 

  D. Damages and Costs. Any damages shall be awarded only in accord with
applicable law. The arbitrator may only order reinstatement of the Executive if
money damages are insufficient. The parties shall share equally in all fees and
expenses of arbitration. However, each party shall bear the expense of its own
counsel, experts, witnesses and preparation and presentation of proof.

 

VIII. CONTROLLING LAW AND ADDITIONAL COVENANTS

 

  A. The validity and construction of this Agreement or any of its provisions
shall be determined under the laws of Maryland. The invalidity or
unenforceability of any provision of this Agreement shall not affect or limit
the validity and enforceability of the other provisions.

 

  B. If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
shall nevertheless continue in full force without being impaired or invalidated.

 

  C. Executive expressly acknowledges that Company has advised Executive to
consult with independent legal counsel of his choosing to review and explain to
Executive the legal effect of the terms and conditions of this Agreement prior
to Executive’s signing this Agreement.

 

  D.

This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties with respect to the employment of Executive by
Company, and contains all of the covenants and agreements between the parties
with respect to such employment in any manner whatsoever.

 

12



--------------------------------------------------------------------------------

Each party to this Agreement acknowledges that no representations, inducements,
promises or agreements, orally or otherwise, have been made by any party, or
anyone acting on behalf of any party, that are not stated in this Agreement, and
that no other agreement, statement or promise not contained in this Agreement
shall be valid or binding.

 

  E. Any modifications to this Agreement will be effective only if in writing
and signed by the party to be charged.

 

  F. Any payments to be made by Company hereunder shall be made subject to
applicable law, including required deductions and withholdings.

 

  G. Section 409A of the Code.

 

  1. It is intended that the provisions of this Agreement comply with
Section 409A of the Code and the regulations and guidance promulgated thereunder
(collectively, “Code Section 409A”), and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. Notwithstanding the foregoing, the Company
shall have no liability with regard to any failure to comply with Code
Section 409A so long as it has acted in good faith with regard to compliance
therewith.

 

  2. If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

 

  3. A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of amounts
or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment” or
like terms shall mean Separation from Service.

 

  4. If Executive is deemed on the date of termination of his employment to be a
“specified employee”, within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then:

 

  a. With regard to any payment, the providing of any benefit or any
distribution of equity upon separation from service that constitutes “deferred
compensation” subject to Code Section 409A, such payment, benefit or
distribution shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (ii) the date of the Executive’s death; and

 

13



--------------------------------------------------------------------------------

  b. On the first day of the seventh month following the date of Executive’s
Separation from Service or, if earlier, on the date of his death, (x) all
payments delayed pursuant to this Section VIII(G)(4) (whether they would
otherwise have been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal dates specified from them herein and
(y) all distributions of equity delayed pursuant to this Section VIII(G)(4)
shall be made to Executive.

 

  5. With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, of in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated without regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense occurred.

 

  6. Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

 

14



--------------------------------------------------------------------------------

  H. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors, heirs (in the case of the Executive)
and assigns. The rights or obligations under this Agreement may not be assigned
or transferred by either party, except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company; provided, however, that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.

 

  I. This Agreement may be executed with electronic signatures, in any number of
counterparts, as shall subsequently be executed with actual signatures. The
electronically signed Agreement shall constitute one original agreement.
Duplicates and electronically signed copies of this Agreement shall be effective
and fully enforceable as of the date signed and sent.

 

15



--------------------------------------------------------------------------------

  J. All notices and other communications to be made or otherwise given
hereunder shall be in writing and shall be deemed to have been given when the
same are (i) addressed to the other party at the mailing address, facsimile
number or email address indicated below, and (ii) either: (a) personally
delivered or mailed, registered or certified mail, first class postage-prepaid
return receipt requested, (b) delivered by a reputable private overnight courier
service utilizing a written receipt or other written proof of delivery, to the
applicable party, (c) faxed to such party, or (d) sent by electronic email. Any
notice sent in the manner set forth above by United States Mail shall be deemed
to have been given and received three (3) days after it has been so deposited in
the United States Mail, and any notice sent in any other manner provided above
shall be deemed to be given when received. The substance of any such notice
shall be deemed to have been fully acknowledged in the event of refusal of
acceptance by the party to whom the notice is addressed. Until further notice
given in according with the foregoing, the respective addresses for the parties
are as follows:

If to Company:

Discovery Communications, LLC

One Discovery Place

Silver Spring, MD 20910-3354

Attention: General Counsel

Fax: (240) 662-1485

If to Executive, at the home address then on file with the Company.

In witness whereof, the parties have caused this Agreement to be duly executed
as set forth below.

 

/s/ Andrew Warren

    

January 9, 2012

Executive      Date

/s/ Adria Alpert Romm

    

January 9, 2012

Discovery Communications, LLC      Date

 

16



--------------------------------------------------------------------------------

EXHIBIT A

Transition Benefits

The Company shall:

 

  •  

Reimburse Executive for personal transportation expenses for travel between the
Washington, DC, metropolitan area and Executive’s residence in Connecticut, as
follows:

 

  •  

Up to $30,000 for travel expenses incurred in 2012;

 

  •  

Up to $20,000 for travel expenses incurred in 2013.

 

  •  

Provide Executive with a rental car or other suitable leased vehicle in the
Washington, DC metropolitan area for the period from his date of hire until
August 31, 2013, in an amount not to exceed $1,500 per month;

 

  •  

Provide Executive with a suitable corporate apartment in the Washington, DC,
metropolitan area for the period from his date of hire until August 31, 2013
(monthly cost of up to $5,000); and

 

  •  

Make these reimbursements within 30 days of receipt of documentation in a form
reasonably satisfactory to the Company and in no event later than the end of the
calendar year following the year in which the expense is incurred. These
reimbursements are available only during the timeframes specified and are
forfeited if not otherwise used.

These benefits and reimbursements shall cease in the event Executive has moved
his primary residence from Connecticut to the Washington, DC, metropolitan area.
The Company will gross up these benefits and reimbursements for any associated
income taxes actually finally borne by Executive with respect to such
reimbursements, with the payment to be made no later than the end of the
respective tax year in which Executive pays such tax.



--------------------------------------------------------------------------------

EXHIBIT B

AGREEMENT AND GENERAL RELEASE

This Agreement and General Release (“Release”) is entered into by and between
Discovery Communications, LLC (“Company”) and                      (“Executive”)
to resolve any and all disputes concerning his employment with Company and his
separation from employment on                     . Accordingly, in exchange for
the consideration and mutual promises set forth herein, the parties do hereby
agree as follows:

1. Effective close of business                     , Executive’s employment with
Company will terminate, and all salary continuation and benefits will cease
other than those to which Executive is entitled in consideration for this
Release as set forth in Executive’s Employment Agreement with Company
(“Agreement”), which is incorporated by reference, and as a matter of law (e.g.,
COBRA benefits).

2. In consideration for Executive’s executing this Release of any and all legal
claims he might have against the Discovery Parties (as defined below), and the
undertakings described herein, and to facilitate his transition to other
employment, Company agrees to provide Executive with the consideration detailed
in Section IV(D) (“Severance Payment”) of the Agreement.

3. Neither Company nor Executive admits any wrongdoing of any kind, and both
agree that neither they nor anyone acting on their behalf will disclose this
Release, or its terms and conditions. Notwithstanding the foregoing, Executive
is not barred from disclosing this Release to his legal, financial and personal
advisors or to those persons essential for Executive to (a) implement or enforce
his rights under this Release and the Agreement in which the Release is
incorporated; (b) defend himself in a lawsuit, investigation or administrative
proceeding; (c) file tax returns; or (d) advise a prospective employer, business
partner or insurer of the contractual restrictions on his post-Company
employment.

4. In exchange for the undertakings by Company described in the above
paragraphs:

a. Executive, for himself, his heirs, executors, administrators and assigns,
does hereby release, acquit and forever discharge Company, its subsidiaries,
affiliates and related entities, as well as all of their respective officers,
shareholders, shareholder representatives, directors, members, partners,
trustees, employees, attorneys, representatives and agents (collectively, the
“Discovery Parties”), from any and all claims, demands, actions, causes of
action, liabilities, obligations, covenants, contracts, promises, agreements,
controversies, costs, expenses, debts, dues, or attorneys’ fees of every name
and nature, whether known or unknown, without limitation, at law, in equity or
administrative, against the Discovery Parties that he may have had, now has or
may have against the Discovery Parties by reason of any matter or thing arising
from the beginning of the world to the day

 

2



--------------------------------------------------------------------------------

and date of this Release, including any claim relating to the termination of his
employment with any Discovery Party. Those claims, demands, liabilities and
obligations from which Executive releases the Discovery Parties include, but are
not limited to, any claim, demand or action, known or unknown, arising out of
any transaction, act or omission related to Executive’s employment by any
Discovery Party and Executive’s separation from such employment, sounding in
tort or contract and/or any cause of action arising under federal, state or
local statute or ordinance or common law, including, but not limited to, the
federal Age Discrimination In Employment Act of 1967, Title VII of the Civil
Rights Act of 1964, as amended, the Americans With Disabilities Act, the Family
and Medical Leave Act, the Equal Pay Act, the Worker Adjustment and Retraining
Notification Act, the Maryland Human Rights Act, as well as any similar state or
local statute(s), in each case as any such law may be amended from time to time.
The foregoing shall, in accordance with applicable law, not prohibit or prevent
Executive from filing a Charge with the United States Equal Employment
Opportunity Commission (“EEOC”) and/or any state or local agency equivalent,
and/or prohibit or prevent Executive from participating in any investigation of
any Charge filed by others, albeit that he understands and agrees that he shall
not be entitled to seek monetary compensation for himself from the filing and/or
participation in any such Charge.

b. Executive expressly acknowledges that his attorney has advised him regarding,
and he is familiar with the fact that certain state statutes provide that
general releases do not extend to claims that the releasor does not know or
suspect to exist in his favor at the time he executes such a release, which if
known to him may have materially affected his execution of the release. Being
aware of such statutes, Executive hereby expressly waives and relinquishes any
rights or benefits he may have under such statutes, as well as any other state
or federal statutes or common law principles of similar effect, and hereby
acknowledges that no claim or cause of action against any Discovery Party shall
be deemed to be outside the scope of this Release whether mentioned herein or
not. Executive also specifically knowingly waives the provisions of Section 1542
of the Civil Code of the State of California, which reads: A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release, which if known by him must
have materially affected his settlement with the debtor. Notwithstanding the
provisions of Civil Code Section 1542 stated above and for the purpose of
implementing a full and complete release and discharge of the Discovery Parties,
Executive expressly acknowledges that this Agreement is specifically intended to
include in its effect all claims that he does not know or suspect to exist in
his favor at the time he signs this Agreement.

c. Executive hereby acknowledges that he is executing this Release pursuant to
the Agreement, and that the consideration to be provided to Executive pursuant
to Section IV(D) of the Agreement is in addition to what he would have been
entitled to receive in the absence of this Release. Executive hereby
acknowledges that he is executing this Release voluntarily and with full
knowledge of all relevant information and any and all rights he may have.
Executive hereby

 

3



--------------------------------------------------------------------------------

acknowledges that he has been advised to consult with an independent attorney of
his own choosing in connection with this Release to explain to him the legal
effect of the terms and conditions of this Release and that Executive has
consulted such an attorney for such purpose. Executive acknowledges that he has
read this Release in its entirety. Executive further states that he fully
understands the terms of this Release and that the only promises made to him in
return for signing this Release are stated herein and in the Agreement in which
this Release is incorporated. Executive hereby acknowledges that he is
voluntarily and knowingly agreeing to the terms and conditions of this Release
without any threats, coercion or duress, whether economic or otherwise, and that
Executive agrees to be bound by the terms of this Release. Executive
acknowledges that he has been given [twenty-one (21)] days to consider this
Release, and that if Executive is age forty (40) or over, Executive understands
that he has seven (7) days following his execution of this Release in which to
revoke his agreement to comply with this Release by providing written notice of
revocation to the General Counsel of Company no later than three business days
following such period.

d. Executive further hereby covenants and agrees that this General Release shall
be binding in all respects upon himself, his heirs, executors, administrators,
assigns and transferees and all persons claiming under them, and shall inure to
the benefit of all of the officers, directors, agents, employees, stockholders,
members and partners and successors in interest of Company, as well as all
parents, subsidiaries, affiliates, related entities and representatives of any
of the foregoing persons and entities.

e. Executive agrees that he will not disparage any Discovery Party or make or
publish any communication that reflects adversely upon any of them, including
communications concerning Company itself and its current or former directors,
officers, employees or agents.

5. a. If any provision of this Release is found to be invalid, unenforceable or
void for any reason, such provision shall be severed from the Release and shall
not affect the validity or enforceability of the remaining provisions.

b. Company and Executive agree that this Release, consisting of three (3) pages,
and the Agreement in which this Release is incorporated, constitutes the entire
agreement between them. The parties further warrant that they enter into this
Release freely.

c. This Release shall be interpreted, enforced and governed by the laws of the
State of Maryland without regard to the choice of law principles thereof.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed this General Release this      day of
            , 201    .

 

By:  

 

Print Name:  

 

Subscribed and sworn to before me this      day of             , 201    .

 

 

Notary Public  

My Commission Expires  

 

 

5